Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 03/31/2008 Item 1. Schedule of Investments. Schedule of Investments (UNAUDITED) Nicholas Money Market Fund, Inc. AS OF: 03/31/08 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 100.23% $1,085,000 Danske Corporation 04/01/2008 3.10% $1,085,000 500,000 Danske Corporation 04/01/2008 2.95% 500,000 1,055,000 Prudential Financial, Inc. 04/01/2008 3.15% 1,055,000 750,000 American Honda Finance Corporation 04/02/2008 2.88% 749,941 400,000 Parker-Hannifin Corporation 04/02/2008 2.64% 399,971 1,100,000 Verizon Communications Inc. 04/02/2008 3.12% 1,099,906 1,250,000 Wisconsin Electric Power Company 04/02/2008 2.79% 1,249,905 1,250,000 AIG Funding, Inc. 04/03/2008 3.20% 1,249,781 1,000,000 Marshall & Ilsley Corporation 04/03/2008 2.98% 999,837 600,000 ABN AMRO North America Finance, Inc. 04/04/2008 4.62% 599,775 1,625,000 ANZ National (International) Ltd. 04/04/2008 4.48% 1,624,408 735,000 Nordea North America Inc. 04/04/2008 3.06% 734,816 500,000 ABN AMRO North America Finance, Inc. 04/07/2008 2.95% 499,758 1,000,000 Bank of America Corporation 04/07/2008 2.98% 999,512 1,250,000 Marshall & Ilsley Corporation 04/07/2008 2.99% 1,249,390 488,000 Prudential plc 04/07/2008 3.15% 487,748 1,000,000 Barclays U.S. Funding Corp. 04/08/2008 3.93% 999,254 2,000,000 BNP Paribas Finance Inc. 04/08/2008 2.50% 1,999,043 1,500,000 John Deere Capital Corporation 04/08/2008 2.93% 1,499,160 1,250,000 American Honda Finance Corporation 04/09/2008 2.88% 1,249,214 1,250,000 Verizon Communications Inc. 04/09/2008 3.05% 1,249,167 750,000 Verizon Communications Inc. 04/10/2008 3.08% 749,432 685,000 Parker-Hannifin Corporation 04/11/2008 2.74% 684,486 1,750,000 Procter & Gamble International Funding S.C.A. 04/11/2008 2.69% 1,748,712 1,000,000 Danske Corporation 04/14/2008 2.85% 998,989 585,000 Danske Corporation 04/14/2008 2.85% 584,409 355,000 Wal-Mart Stores, Inc 04/14/2008 2.75% 354,654 995,000 Wal-Mart Stores, Inc 04/14/2008 2.80% 994,012 885,000 Nordea North America Inc. 04/15/2008 3.10% 883,933 400,000 Nordea North America Inc. 04/15/2008 3.18% 399,514 600,000 Nordea North America Inc. 04/15/2008 3.08% 599,295 300,000 Nordea North America Inc. 04/15/2008 3.05% 299,650 1,000,000 State Street Corporation 04/16/2008 2.98% 998,779 1,750,000 Wisconsin Electric Power Company 04/16/2008 2.44% 1,748,250 2,000,000 JPMorgan Chase & Co. 04/17/2008 3.78% 1,996,711 500,000 JPMorgan Chase & Co. 04/17/2008 2.85% 499,378 305,000 Parker-Hannifin Corporation 04/18/2008 2.69% 304,618 1,480,000 Prudential Financial, Inc. 04/18/2008 3.05% 1,477,903 2,000,000 W.W. Grainger, Inc. 04/18/2008 2.44% 1,997,733 2,000,000 Chevron Funding Corporation 04/21/2008 2.64% 1,997,111 1,000,000 American Honda Finance Corporation 04/22/2008 2.86% 998,361 1,500,000 Walt Disney Company (The) 04/22/2008 2.80% 1,497,594 2,150,000 Goldman Sachs Group, Inc. (The) 04/23/2008 2.54% 2,146,715 815,000 Walt Disney Company (The) 04/23/2008 2.80% 813,631 350,000 Walt Disney Company (The) 04/23/2008 2.32% 349,512 675,000 AIG Funding, Inc. 04/24/2008 2.64% 673,879 2,250,000 AT&T Inc. 04/24/2008 2.90% 2,245,918 645,000 BNP Paribas Finance Inc. 04/25/2008 2.63% 643,888 400,000 Goldman Sachs Group, Inc. (The) 04/25/2008 2.96% 399,227 500,000 Prudential Financial, Inc. 04/25/2008 2.85% 499,067 2,000,000 Wells Fargo & Company 04/25/2008 2.46% 1,996,773 1,000,000 Danaher Corporation 04/28/2008 2.34% 998,275 1,000,000 State Street Corporation 04/28/2008 2.80% 997,938 880,000 John Deere Bank S.A. 04/29/2008 2.75% 878,152 2,250,000 Pfizer Inc. 04/29/2008 4.59% 2,242,247 1,546,000 Archer-Daniels-Midland Company 04/30/2008 2.90% 1,542,451 1,000,000 Wells Fargo & Company 04/30/2008 2.46% 998,051 1,000,000 American Express Credit Corporation 05/01/2008 3.08% 997,483 1,500,000 American Express Credit Corporation 05/02/2008 3.08% 1,496,099 635,000 AIG Funding, Inc. 05/05/2008 2.80% 633,351 350,000 Nordea North America Inc. 05/05/2008 2.42% 349,215 675,000 Prudential plc 05/06/2008 2.49% 673,392 1,315,000 Wal-Mart Stores, Inc 05/06/2008 2.36% 1,312,034 1,280,000 Siemens Capital Company, LLC 05/07/2008 2.18% 1,277,248 700,000 AT&T Inc. 05/09/2008 2.55% 698,153 600,000 John Deere Capital Corporation 05/12/2008 2.27% 598,476 1,000,000 State Street Corporation 05/12/2008 2.54% 997,153 200,000 ABN AMRO North America Finance, Inc. 05/13/2008 2.96% 199,323 500,000 ABN AMRO North America Finance, Inc. 05/13/2008 2.70% 498,454 460,000 BASF A.G. 05/13/2008 2.81% 458,524 1,719,000 BASF A.G. 05/13/2008 2.86% 1,713,385 800,000 Marshall & Ilsley Corporation 05/14/2008 2.96% 797,229 360,000 American Express Credit Corporation 05/19/2008 3.05% 358,565 500,000 ANZ National (International) Ltd. 05/19/2008 2.99% 498,047 1,000,000 ANZ National (International) Ltd. 05/21/2008 3.06% 995,833 1,000,000 Nestle Capital Corporation 05/22/2008 2.80% 996,118 435,000 Verizon Communications Inc. 05/23/2008 2.55% 433,429 700,000 BNP Paribas Finance Inc. 05/27/2008 2.63% 697,191 750,000 General Electric Capital Corporation 05/28/2008 2.95% 746,568 615,000 ABN AMRO North America Finance, Inc. 05/29/2008 2.60% 612,473 2,000,000 Nestle Capital Corporation 05/29/2008 2.80% 1,991,171 910,000 General Electric Capital Corporation 05/30/2008 2.89% 905,779 500,000 Pfizer Inc. 06/05/2008 2.57% 497,725 500,000 Archer-Daniels-Midland Company 06/24/2008 2.79% 496,815 1,000,000 Archer-Daniels-Midland Company 06/24/2008 2.35% 994,633 275,000 Pfizer Inc. 07/07/2008 2.72% 273,036 1,165,000 General Electric Capital Corporation 07/17/2008 2.39% 1,156,897 485,000 General Electric Capital Corporation 07/24/2008 2.53% 481,207 TOTAL Commercial Paper (COST: $85,654,840) 85,654,840 VARIABLE RATE SECURITIES 0.02% 12,893 American Family Financial Services, Inc. 04/01/2008 1.96% (COST: $12,893) 12,893 TOTAL SECURITY HOLDINGS 100.25% (COST: $85,667,733) 85,667,733 LIABILITIES, NET OF OTHER ASSETS (0.25)% (208,978) TOTAL NET ASSETS $85,458,755 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2008, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/27/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/27/2008
